United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-2795
                                    ___________


United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   District of Nebraska
Kathy J. Stout,                         *
                                        *           [UNPUBLISHED]
              Appellant.                *

                                    ___________

                     Submitted:     March 7, 1997

                           Filed:   March 20, 1997
                                    ___________

Before McMILLIAN, MAGILL and MORRIS SHEPPARD ARNOLD, Circuit           Judges.
                               ___________


PER CURIAM.


     Kathy J. Stout, a Native American, appeals her three-month sentence
imposed by the United States District Court1 for the District of Nebraska
after she pleaded guilty to theft of federal funds, in violation of 18
U.S.C. § 666(a)(1)(A).      Counsel has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967).         For the reasons discussed below, we
affirm.2



     1
      The Honorable William G. Cambridge, Chief Judge, United
States District Court for the District of Nebraska.
     2
      Although Stout has served her prison sentence, this appeal is
not moot because she is still serving her term of supervised
release. See United States v. Chavez-Palacios, 30 F.3d 1290, 1293
(10th Cir. 1994); McClain v. Bureau of Prisons, 9 F.3d 503, 505
(6th Cir. 1993) (per curiam); United States v. Smith, 991 F.2d
1468, 1470 (9th Cir. 1993); United States v. Huang, 977 F.2d 540,
542 n.1 (11th Cir. 1992) (per curiam).
         Stout argues that the district court impermissibly considered race
as   a   factor   in    her   sentence,   as   evidenced   by   its   statement     that
imprisonment      was   required   "for   other   people   at   the   reservation    and
throughout the state of Nebraska to know that when you steal $27,000 of the
federal government's money, you're going to jail for it for a while."


         In support of her appeal, Stout relies on United States v. Onwuemene,
933 F.2d 650, 651-52 (8th Cir. 1991) (reference to alien status constituted
incorrect application of guidelines and violation of due process).                We find
Onwuemene distinguishable.         Here, the district court did not specifically
address Stout's race or her particular status as a Native American; rather,
the court discussed in general terms the need to impose imprisonment as a
deterrent to show people both in the reservation and throughout Nebraska
that stealing government property has severe consequences.                   Thus, we
conclude that, taking the district court's comments in context, the court
did not impermissibly consider Stout's Native American status in imposing
the three-month sentence.


         Having carefully reviewed the record, we find no other nonfrivolous
issues for appeal.        See Penson v. Ohio, 488 U.S. 75, 80 (1988).


         Accordingly, we affirm the judgment of the district court.


         A true copy.

              Attest:

                       CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-